 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDPremiere Corp.and International Union of Electrical,Radio and Machine Workers,AFL-CIO-CLCPremiere Corporation and International Union of Elec-trical,Radio and Machine Workers,AFL-CIO-CLC, Petitioner.Cases 17-CA-5398, 17-CA-5566,and 17-RC-6991June 28, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn November 28, 1973, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and support-ing briefs, and the Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent they are consistent herewith, and to adopt hisrecommended Order.1.In his Decision, the Administrative Law Judgefound that Respondent had violated Section 8(a)(1) ofthe Act by threatening to close the plant if employeesvoted for the Union; threatening employees with re-prisals if they engaged in union activities; creating theimpression it was engaging in surveillance of employ-ees' union activities; and promulgating an unlawfulrule forbidding solicitation.He dismissed other8(a)(1) allegations and the 8(a)(3) allegations.Weagree with the dismissal of these allegations I andadopt his findings, to which there are no exceptions,that Respondent violated Section 8(a)(1) by the afore-mentioned acts.2.The Administrative Law Judge also found thatthere was no meeting of the minds between the partiesas to the appropriate unit. He therefore found theStipulation for Certification to be a nullity, and rec-ommended that the Board remand Case 17-RC-6991to the Regional Director for processingab inltlo.Be-tMember Fanning would find that the speechesby Thompson,includinghis reading of the court of appeals'opinion inHerman Wilson Lumber Com-pany,355 F 2d 426 (C A 8,1966), denying enforcement of 149 NLRB 673,were,under the circumstances present herein,in violation of Sec 8(a)(1), inthat they conveyed to employees the futility of seeking representation by theUnioncause he did not make a finding as to the appropriateunit,believing that would be a denial of due processto Respondent,and because he did not consider theviolations found to be serious enough to warrant abargaining order,the Administrative Law Judge de-nied the General Counsel's request for such an order.We do not agree with this resolution.The Stipulation for Certification executed by theparties set out the unit as "all production and mainte-nance employees,includingdeliverydrivers. . . . ,"the term"deliverydrivers" being a bone of conten-tion.Respondent contends it meant specific employ-eeswho drive tractor-trailerrigsand deliverRespondent's products to its customers at points somedistance away.The Unioncontends that it was of theopinion the"deliverydrivers" included were shippingdepartment employees who occasionally drive a smallvan in and around Arkansas City, although it wasaware of the names of the employees Respondentwanted to include.Although we agree with the Administrative LawJudge that there clearly was not a meeting of theminds relating to the "delivery drivers," we do notbelieve this small variance is sufficient to warrant re-manding the case to the Region,rather than makingthe unit determination.'Nor do weagree with hisconclusion that the record herein is insufficient tomake such a determination without denying due pro-cess to Respondent.The record discloses that the maindutyof thesetruckdrivers is to deliver Respondent's products to itscustomers,most of whom are some distance fromArkansasCity.When engaged in this operation, thedrivers have no supervision save from Plant ManagerThompson; theyare paid by the mile,are reimbursedfor expenses incurred,and comply with InterstateCommerce Commission regulations. Two of the driv-ers also testified,however, that theymay work one-half of their time in the plant under the supervision ofThompsonand, when doingso, theywork on thedelivery dock or do any otherjob towhich they areassigned.When in the plant, theypunch a timeclockand are paid hourly,as are the production and main-tenance employees.Under the circumstances of this case,and in theabsence of a competingclaim by anyorganizationseeking to represent only these truckdrivers,we findthat the community of interestshared bythese driverswith the production and maintenance employees issufficient to include them in the unit.Theyare herebyincluded.We now turn to the second point on which wedisagree with the Administrative Law Judge,his re-2WashingtonCoca-Cola BottlingWork,Inc.122 NLRB 7, amending 117NLRB 1163212 NLRB No, 37 PREMIERE CORP.383fusal to issue a bargaining order. We do not agree thatthe unfair labor practices found herein are insufficientto warrant such an order. The 8(a)(1) violations foundherein are substantial, especially the threat of plantclosure conveyed by Kaiser to the employees. Wefurther believe that this type of threat tends to pre-clude a fair and free election being carried on in thenear future, and that it is in the best public interest toorder Respondent to bargain collectively with theUnion, which, as shown by signed authorizationcards, represents a majority of the employees in theunit found appropriate herein.' For the reasons statedinSteel-Fab, Inc., supra,we do not find Respondent'srefusal to bargain as of August 21, 1972, nor its subse-quent unilateral grant of wage increases, to be viola-tive of Section 8(a)(5).4In light of the findings made herein, we will orderRespondent to bargain collectively with the Union,and we will order that the election held in Case 17-RC-6991 be set aside and the petition dismissed.modified,and hereby orders that Respondent,Premi-ere Corp.,ArkansasCity,Kansas, its officers,agents,successors,and assigns,shall take the action set forthin the said recommended Order,as modified below:1. Insert the following as paragraph 2(b), and relet-ter the existing paragraphs(b) and(c) as (c)and (d)."(b) Bargain collectively with International Unionof Electrical,Radio and Machine Workers, AFL-CIO-CLC,respecting rates of pay,wages, hours, orother terms and conditions of employment, as therepresentative of our employees in the following ap-propriate unit:"All production and maintenance employees, in-cluding delivery drivers, employed by PremiereCorporation at its ArkansasCity,Kansas, facili-ty,but excluding all office clerical employees,professional and technical employees,guards,and supervisors as defined in the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as hereins Steel-Fab, Inc,212 NLRB No. 25. Chairman Miller concurs in the deci-sion to issue a bargaining order as a remedy here. On October 25, PlantManager Thompson had emphasized, in his speech to the assembled employ-ees, that the plant in issue had not been located in Arkansas City becauseof customer location, but rather because it felt the ArkansasCity "peoplewere dependable-diligent-accurate--conscientious-loyal and proud."He concluded, "You haven't let us down-we don't want you to- On thevery next day,Production Manager Kaiser,also in addressing the assembledemployees,in answer to an inquiry about future increases in the minimumwage said he could make no comment due to the union activities in the plant,but not to worry about it because the plant might not be there in Februaryanyway.For the reasons stated in his dissent inGeneral Stencils, Inc.,195 NLRB1109, the Chairman regards a threat of plant closure to be a threat of econom-ic disadvantage wholly beyond the influence of the union or the control ofemployees, and thus likely to require a bargaining order remedy if the threatismade under circumstances where it is likely to be seriously regarded andif it is widely disseminated.The threat of Production Manager Kaiser, partic-ularly when considered in light of the previous day's statements by PlantManager Thompson which strongly suggested that the location in ArkansasCity depended upon employee attitudes,appears to the Chairman to haveconveyed to employees that the threat was being made by a combination oftwo persons in positions of substantialauthority,and thus was indeed likelyto be seriously regarded He notes also that the threat was addressed to theentirework force.The Chairman is therefore of the view that no merecease-and-desist order can effectively dispel the fear that such a threat instillsand that only a bargaining order can serve as an effective remedy.The Chairman has set forth his rationale in some detail because he agreeswith the various courts of appeal which have repeatedly required that theBoard do more than recite a boilerplate litany when it chooses to utilize thisextraordinary remedy4Although Member Fanning joins in the issuance of the bargaining orderherein,he would not rely onSteel-Fab, Inc, supra,in which be dissented inpart. Rather, he would find that Respondent's refusal to bargain on and afterAugust 21,1972,and its subsequent unilateral grant of wage increases to itsemployees were violations of Sec.8(a)(5).2.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election conductedon October 26, 1972, in Case 17-RC-6991 be setaside, that the petition be dismissed, and that theproceedings in Case 17-RC-6991 be vacated.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal law by threaten-ing you, creating the impression we were spying onyou, and forbidding you to solicit for a union onnonworking time, we hereby notify you that:The National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represen-tative of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT threaten to close the plant if youvote for a union.WE WILL NOT threaten you with reprisals if youengage in union activities.WE WILL NOT create the impression we are 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDspying on your union activities.WE WILLrescind the no-solicitation rule wepromulgated in August 1972 and WE WILL NOTpromulgate any rule in the future which restrictsin any way your right properly to solicit for aunion on our property when you are not on work-ing time.WE WILL bargain collectively with Internation-alUnion of Electrical,Radio and MachineWorkers,AFL-CIO-CLC, respecting rates ofpay, wages,hours, or other terms and conditionsof employment,as the representative of our em-ployees in the following appropriate unit:All production and maintenance employees,including delivery drivers, employed by Premi-ere Corporation at its ArkansasCity,Kansas,facility,but excluding all office clerical em-ployees, professional and technical employees,guards, and supervisors as defined in the Act.All our employees are free,if they choose,to joinInternationalUnion of Electrical,Radio and Ma-chineWorkers,AFL-CIO-CLC, or anyother labororganization.PREMIERE CORP(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 616 Two Gateway Center, KansasCity, Kansas 64101, Telephone 816-374-4518.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge: Thepetition in Case 17-RC-6991 was filed on August 25, 1972.1A stipulation for certification upon consent election wasapproved by the Regional Director on September 20. Theelection was held on October 26. The results were 22 forrepresentation by Petitioner, 21 against, and 8 challenges.1Dates are 1972 unless otherwise specifiedPetitioner filed objections on November 2.The charge in Case 17-CA-5398 was filed on November6 and amended on November 24. The complaint was issuedon January 4, 1973, and amended on February 2, 1973.Cases 17-RC-6991 and 17-CA-5398 were consolidated forhearing on January 17, 1973.The first phase of the hearing was held on February 21and 22, 1973, in Arkansas City, Kansas. It was recessed atthat time to give Respondent an opportunity to subpena theBoard agent who negotiated the unit agreed to by the partiesas memorialized in the stipulation for certification in Case17-RC-6991. When the General Counsel refused to permitthe Board agent to testify, pursuant to Section 102.118 ofthe National Labor Relations 'Board's Rules and Regula-tions, Series 8, as amended, the hearing was resumed bneflyinKansas City, Kansas, on March 29, 1973, in order tocreate a record on which Respondent could seek subpenaenforcement in the United States District Court for theDistrict of Kansas. The Court dismissed Respondent's peti-tion for lack of jurisdiction on May 23, 1973.The charge in Case 17-CA-5566 was filed on March 26,1973, and amended on May 10, 1973. The complaint wasissued on May 17, 1973. I granted the General Counsel'smotion to consolidate Case 17-CA-5566 with Cases 17-RC-6991 and 17-CA-5398 on May 21, 1973. The thirdphase of the hearing was held on August 7, 1973, in Arkan-sas City, Kansas.In addition to various allegations of independent viola-tions of Section 8(a)(1) of the National Labor Relations Act,as amended, the complaints allege violations of Section8(a)(3) in that Respondent discriminatorily discharged 2employees on August 16 and discriminatorily laid off 18employees on August 17, and violation of Section 8(a)(5) inthat Respondent refused to recognize and bargain with theCharging Party on and after August 21, although under alegal duty to do so (i.e., a Gissel-type 2 refusal to bargain),and unilaterally raised wages on two occasions in early1973. For the reasons set forth below, I find that Respond-ent, while guilty of some independent violations of Section8(a)(1),was not discriminatorily motivated in either dis-charges or layoffs and has never been under a duty to bar-gain because a ruling in this proceeding that the unit inwhich the General Counsel seeks a bargaining order is ap-propriate would be a denial of due process to Respondent.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe excellent briefs filed by counsel for both the GeneralCounsel and Respondent, I make the following:FINDINGS OF FACTIJURISDICTIONRespondent,an Ohio corporation,is engaged at ArkansasCity,Kansas, in the manufacture of windows for mobilehomes and recreational vehicles. It annually ships productsvalued in excess of $50,000 from its Kansas plant directlyto customers located outside the State of Kansas and re-ceives materials valued in excess of $50,000 at that plant2N L R B v Gissel Packing Co, Inc,395 U S 575 PREMIERE CORP.385directly from suppliers located outside the State of Kansas.IITHERC CASE AND THE UNFAIRLABOR PRACTICESA. The Election and the Duty To Bargain1.FactsThe Charging Party petitioned for an election in a unit ofRespondent's production and maintenance employees, ex-cluding office clericals, supervisors,professionals,and tech-nicals.The Board agent who handled the case wasR. Anthony Murphy. He negotiated on the telephone withEd Gaskill, organizer for the Charging Party, on the onehand, and J. Michael Smith, attorney for Respondent, onthe other.Gaskill and Smith never met face to face duringthe working out of the agreement to a consent electionwhich was reduced to writing in the stipulation for certifica-tion. (Gaskill went to Smith's office on September 18 toexecute the already-drafted stipulation for certification.There was no discussion at that time of the terms of theagreement.)When Murphy queried Smith about the possi-bility of a consent election,Smith said Respondent wouldagree if"drivers"(it is impossible to determine from thisrecord exactly what word or phrase Smith used when speak-ing to Murphy; neither Murphy nor Smith testified) couldbe included in the unit. Murphy relayed Smith's position toGaskill. In the dickering which followed, Smith informedMurphy that the employees he meant by whatever word orphrase he had used were Dale Hutson and Homer LaBrue.Murphy relayed this information to Gaskill. Ultimately,agreement was reached for a consent election in a unit of:All production and maintenance employees, includ-ing delivery drivers, employed by Premiere Corpora-tionat itsArkansasCity,Kansas facility butEXCLUDINGall office clerical employees,profes-sional and technical employees,guards and supervisorsas defined in the act.This is the unit alleged as appropriate for bargaining in eachof the complaints in this proceeding and the unit for whichthe General Counsel seeks a bargaining order against Re-spondent.Hutson's, LaBrue's,and Jim Anstine's principal duty isdriving Respondent's tractor-trailers in delivering productsto customers located as far away from Arkansas City, Kan-sas, as Duluth,Minnesota. (Anstine was hired around thetime the consent election agreement was being worked out.Apparently Smith was unaware of this addition to the staffwhen he spoke to Murphy, for Gaskill testified Murphy onlyrelayed the names of Hutson and LaBrue to him.)They alsomake deliveries to Oklahoma,Texas, Michigan,and Ohio.They are, in a phrase, over-the-road truckdrivers.At the preelection conference just before the election onOctober 26, Gaskill raised an objection for the first time tothe inclusion of over-the-road truckdrivers. At his instruc-tions, the Charging Party's observer challenged Hutson, La-Brue, and Anstine when they came to vote.It is the General Counsel's position that the unit allegedin the complaints is appropriate whether it is held to includeor exclude over-the-road truckdrivers. It is the ChargingParty's position that a unit which includes over-the-roadtruckdrivers is inappropriate.2.Analysis and conclusionsThe first impediment to resolving the knotty unit issueposed in this proceeding is the incompleteness of the record.The only witness, through no fault of Respondent, to theevents leading up to the unit language agreed to was Gaskill.His version was that Murphy told him Smith wanted toinclude "in-town pickup and delivery drivers;" he checkedwith his supporters, discovered that shipping departmentemployees occasionally drove a small truck in and aroundArkansas City, and concluded those were the employeesSmith wanted to include in the unit. There is no conflict inthe record as to what Murphy and Gaskill said to eachother. Therefore, although I have a little trouble swallowinghis explanation that he never inquired about the possibilitySmith might be referring to something other than shippingdepartment employees who drove the bobtail truck on occa-sion, even though he had the names of Hutson and LaBrueand saw Respondent's tractor-trailer ngs on its parking lotbefore he signed the stipulation for certification, and hislack of an explanation of how the "in-town pickup anddelivery drivers" of Murphy's conversation with him be-came the stipulation' for certification's simple "deliverydrivers," a succinct description of Hutson's, LaBrue's, andAnstine's job, I do not discredit Gaskill. Instead, I find therewas a total failure of communication between Gaskill andSmith as to the meaning of including "delivery drivers" inthe unit they agreed to.Smith thought he was includingover-the-road truckdrivers. Gaskill, if he thought in thoseterms at all, thought he was excluding them.The second impediment has to do with whether the ques-tion of including or excluding over-the-road truckdriverscan or should be resolved on the basis of this record. Thereis some evidence bearing on their community of interest orlack thereof with in-plant employees. It is clear that deliver-ing the product to distant points is their basic job. Whenengaged in that activity they display all the usual character-istics of over-the-road truckdrivers. They are paid by themile, reimbursed for their expenses, and comply with Inter-stateCommerce Commission regulations. While the esti-mates of the various witnesses differ, there seems to be noseriousdispute that they are away from the plant more thanhalf the time. When they are not on the road, they punchthe timeclock, are paid by the hour, and perform someduties around the loading dock. The extent to which theyperform in-plant work is a matter of some disagreementamong the witnesses. However, I do not reach the questionof whether the delivery drivers have a sufficient communityof interest with in-plant employees to justify their inclusionin the unit.In my opinion,the record made as to this issuefalls far short of the sort of record which would be made ata representation case hearing where unit inclusions and ex-clusions were the central issue litigated.More importantly,I think it is a denial of due process to force Respondent tolitigate this issue in the context of a refusal-to-bargain pro-ceeding after it relied in good faith on representation pro- 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDceedings which resolved the issue in its favor.Moreover, if the record is deemed a complete and fairlitigation and the unitissue isresolved in this proceeding,the unit description must be handled in one of two ways.Both pose due process dilemmas. The threshold question iswhether "delivery drivers" refers to over-the-road truckdri-vers. If the conclusion is that it does, then the communityof interest issue must be resolved. If it is resolved on thebasis that the over-the-road truckdrivers have sufficientcommunity of interest to be included in the unit, then theGeneral Counsel is seeking a bargaining order in a unitwhich the Charging Party, the beneficiary of that order,considers inappropriate and does not seek to represent. Ifit isresolved on the basis that they do not, then the unitlanguage should be rewritten to include "delivery drivers"or "over-the-road truckdnvers" among the specific exclu-sions. Once again, Respondent would be denied due processsince the unit issue would be resolved against it in thisproceeding despite its good-faith reliance on representationcase proceedings in which the issue was resolved in its favor.The issue of whether over-the-road truckdrivers shouldbe included in the unit is one about which reasonable mencan differ, even on the basis of the incomplete record here.Respondent says they should. The Charging Party says theyshould not. Thereis noevidence that during the processingof Case 17-RC-6991, Respondent tried to pull the woolover the Charging Party's eyes. "Delivery drivers," whethermodified or unmodified in the messages which passed backand forth between Smith and Gaskill through Murphy,clearly includes, even if it is not limited to, employees whodeliverRespondent's products to its customers. Smithfrankly and forthrightly told Gaskill that Hutson and La-Brue were the specific employees he was seeking to includein the unit by taking the position he took. There is no basisfor discrediting Gaskill's explanation that he missed thepoint of Smith's position when he agreed to include "deliv-ery drivers" and finding that he was, therefore, guilty of badfaith when he changed his position on Hutson, LaBrue, and,incidentally, Anstine between execution of the stipulationfor certification and the election. The controlling fact, how-ever, is that Gaskill, not Smith, is the one who created theunit issue in this proceeding by changing "delivery drivers"from a clear to an ambiguous phrase. Fairness requires thatthe Charging Party, not Respondent, bear the burden ofwhatever effects flow from that fact.With respect to Case 17-RC-6991, the effect is to rendermootthe issuesbefore me. As already indicated, three of theeight challenges before me were the Charging Party's to theballots of Hutson, LaBrue, and Anstine. The other 5 are tothe ballots cast by I of the 2 employees discharged onAugust 16 and 4 of the 18 employees laid off on August 17who comprise the subject of the section which follows. Theobjections referred to me for hearing are also embraced inor related to the 8(a)(3) and (1) allegations in this proceed-ing. Insofar as Case 17-RC-6991 is concerned, I do notreach either challenges or objections. I find that the stipula-tion for certification approved by the Regional Director onSeptember 20 in Case 17-RC-6991 and all the proceedingsin that case which followed are a nullity because the mindsof the parties to the stipulation for certification did notmeet. I recommend, therefore, that the Board remand Casel7-RC-6991 to the Regional Director for processing abinitroin the normal manner by issuance of a notice of hear-ing.With respect to the refusal-to-bargain aspects of Cases17-CA-5398 and 5566, the effect is to preclude any findingof a violation of Section 8(a)(5). As already indicated, theGeneral Counsel contends that Respondent's duty to bar-gainarisesbecause of theGisselprinciple. As is more fullydeveloped in the section which follows, union activities be-gan among Respondent's employees on August 15. Gaskill,the Charging Party's organizer who ran its campaign, ap-peared on the scene on August 19. As of August 21, theCharging Party had in its possession valid authorizationcards from a majority of unit employees, no matter how thesizeof the unit is computed. (It had 37 of 53 employeesactually employed on August 21 if Dale Hutson and HomerLaBrue are included, 37 of 51 if they are excluded. It had49 of 71 or 69, as the case may be, if the 18 employees laidoff on August 17 are included. It had 51 of 73, or 71, if thetwo employees discharged on August 16 are further includ-ed.) On August 21, the Charging Party demanded recogni-tion in a production and maintenance unit without furtherspecifying inclusions or exclusions. On August 23, Re-spondent declined to recognize the Charging Party. On Jan-uary 8, 1973, Respondent changed its wage structure bycreating a new category of employees with 1 year's serviceand giving employees in that category a raise of 25 cents anhour. Three employees actually received a 25-cent raise asa result of this action. On May 7, 1973, Respondent grantedan across-the-board raise of 10 cents an hour to all its em-ployees. In addition, it created another category of employ-ees with 18 months' service and gave employees in thatcategory an additional raise of 10 cents an hour. Two em-ployees received a 20-cent raise as a result of the across-the-board raise and this change in the pay schedule. Respon-dent took all these actions with respect to wages withoutnotifying or consulting the Charging Party.Case 17-CA-5566, added to the proceeding during thelong hiatus in the hearing, is predicated on a unilateralchange in wages theory. It, like the refusal-to-bargain alle-gation in Case 17-CA-5398, is bottomed on a duty to bar-gain arising from the Charging Party's demonstration ofmajority in an appropriate unit, its demand for recognitionin that unit, Respondent's refusal to recognize, and conductof Respondent which rendered the Charging Party's author-ization cards a better index of employee desire to be repre-sented by the Charging Party than a secret ballot election.Therefore, if the General Counsel does not prevail on hisGisseltheory, no finding of a refusal to bargain is possiblein either of the two complaint cases.The Charging Party had a majority no matter which waythe unit issue is resolved. In the sections which follow, I findthat Respondent committed some, although not all, of the8(a)(1) and (3) violations alleged. If I were to reach the issue,Iwould find that the unfair labor practices found are notsufficiently serious to justify a bargaining order rather thanan election under the criteria laid down by the SupremeCourt inGissel.However, I do not base my 8(a)(5) findingson that conclusion. Rather, I find that theGisselprincipleis not called into play here because the Charging Party mayhave demanded recognitionin aninappropriate unit and, PREMIERE CORP.387for the reasons already stated, it would be a denial of dueprocess to Respondent to resolve that issue in this proceed-ing. Therefore, Respondent has not violated Section 8(a)(5)of the Act.B. The Dischargesand the Layoff1.FactsRespondent's Arkansas City plant is one of three. Theother two are in Dayton, Ohio, and Cassopolis, Michigan.The Arkansas City plant opened in the summer of 1971. Itproduced its first windows in December 1971. By May 1972,ithad approximately 35 employees. At thattime, the Cas-sopolis plant entered into a contract so large that it wasforced to expand its facilities to meet it. Pending completionof those facilities,Respondent ordered the Arkansas Cityplant to increase its production drastically and ship win-dows to the Cassopolis plant. A goal of 2,500 windows perweek for Cassopolis was set.In order to meet this require-ment,Roy Thompson,manager ofthe Arkansas City plant,began expanding his work force in mid-May. By mid-Au-gust,when the Charging Party undertook to organize theArkansas City employees, they numbered approximately70.Near the end of this 3-month period, the number ofwindows shipped from Arkansas City to Cassopolis ap-proached but did not quite reach 2,500 per week.Robin Palmer went to work for Respondent in late Feb-ruary. Sometime in July, she made a derogatory remark toSharon Ames, the secretary-receptionist, when Miss Amescame into the factory area. Miss Ames reported her to DickKaiser,the production manager.Kaiser called Miss Palmerinto the office,reprimanded her, and warned her that if ithappened again she would be discharged.Sue Bailey and Josephine Badley are daughter and moth-er. Both work in the plant as group leaders. Sometime priorto August(the record is unclear on just when Miss Palmerand Mrs. Bailey fell out; Miss Palmer claimed they patchedup their difference a week before her discharge; her admis-sion that she called Mrs. Bailey and her mother"kiss ass"just prior to her discharge belies her conclusion) RobinPalmer and Sue Bailey quarreled over Mrs. Bailey's exhus-band. On Monday, August 14, and again on Tuesday, Au-gust 15,Miss Palmer encountered Mrs. Bailey and Mrs.Badley at lunchtime in a hamburger stand near the plant.On both occasions,she called them "kiss ass" as she walkedpast them and out the door. On Tuesday afternoon, Mrs.Badley reported what had happened both days to ForemanGene Silvers. Silvers told Thompson on Wednesday, August16.SteveWomack went to work for Respondent in April.Just prior to Monday,August 14,he was group leader in theshipping department.The plant worked overtime the week-end of August 12 and 13.Womack went home sick at noonon Sunday, August 13, without notifying anyone and with-out arranging with either of the two men under him toassume the responsibility of seeing that the truck they wereloading was finishedbefore theywent home. As a result, thetruck, which was supposed to be ready to leave the plantearlyMonday morning,was still only partially loaded atthat time.Womack remained off sick on Monday. Kaiser,angered at his dereliction,demoted him from group leaderand promoted John Lowe to group leader in his stead. AllthatWomack lost by the demotion was the title and theresponsibility.His pay was not cut.A fellow employee telephone Womack while he was athome on Monday and informed him of his demotion andLowe's promotion. When he returned to work on Tuesday,August 15, Kaiser informed him officially. In midmorning,when Womack had occasion to be in the office on business,he told Sharon Ames, in the presence of Suzanne Young, thepurchasing agent, that he was not going to work underLowe. (I credit Ames and Young over Womack as to thisincident.) At the end of the day, Miss Ames told Thompsonwhat Womack had said.Sometime around noon on Tuesday, August 15, RobinPalmer began asking employees who were interested in get-ting a union into the plant to sign a piece of paper.(Whetherunion activity began before or after lunch is not clear. MissPalmer was unsure. Womack did not get involved until afterlunch.In any event, it is clear that Miss Palmer's insultingMrs. Bailey and Mrs. Badley did not grow out of any dis-pute among them over Miss Palmer's union activities, forMiss Palmer did not indicate that she approached either ofthem either before or after lunch that day.) After lunch,Womack obtained some signatures for her by passing thepaper around the shipping area. After about 5 minutes, hereturned the paper to Miss Palmer.Thompson received a telephone call from Respondent'spresident on the morning of Wednesday, August 16. (Ap-parently Respondent's corporate headquarters is located inDayton.) The president informed him the Cassopolis plantwas ready to take over its own production and ordered himto stop producing windows for Cassopolis immediately.Thompson decided to reduce his work force.At the end of the day, Thompson summoned RobinPalmer and Steve Womack to his office individually anddischarged them. He told each that the staff was going tobe cut- back by 20 persons and others were going to be laidoff,but in their cases they were being permanently dis-charged.He told Miss Palmer she was discharged for caus-ing friction with Sharon Ames and Sue Bailey. He toldWomack he was discharged for the incident which had ledto his demotion and his subsequent statement that he wouldnot work under Lowe.At the end of the day on Thursday, August 17, Thompsonassembled all the employees.He told them 18 persons werebeing laid off.He said he hoped to be able to recall mostof them in the near future. He urged them to look for otherjobs. The 18 least senior employees were laid off as of theend of that day. Those at the bottom of the list had startedwork only that week.Some have since been recalled. Thoselaid off and, where applicable the date on which they wererecalled,were Linda Blakey, Lenora Blevins, MargaretBrock, Shirley Brock, William Carson (September 20, didnot return), Gerald Harader (August 28), Ranney LeClair(August 28, did not return), Connie Moore (August 31),Norma Neal, Stanley Nellis, Marjorie Parmenter (August28), Peggy Paton (August 28),, Rodney Piatt (August 28),Peggy Roberts, Roxie Stone, Betsy Traister, Linda Whyde,and Mary Whyde.The Charging Party represents employees in a General 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectric plantin the Arkansas City area.Miss Palmer con-tacted a friendwho is a steward at the General Electricplant. (Whether beforeor after her discharge is unclear inthe record.)He put her in touch with another of the officialsof the union at General Electric.She met with union menfrom General Electric at their hall onThursdayevening,August 17. As a resultof that meeting,word reached theCharging Partythat Respondent's employees were interest-ed in representation.Consequently, Ed Gaskillcame to Ar-kansas City on Saturday, August19.He met with MissPalmer and the men fromGeneral Electricin the morning.In the afternoonhe conducteda meeting for Respondent'semployees at the unionhall. Twenty-one employees attend-ed. At the endof the meeting,volunteers visited the homesof other employees to solicit authorization cards.These ef-forts continuedon Sunday, August 20. By Monday morn-ing,amajorityofRespondent'sproductionandmaintenance employees had signedcards authorizing theCharging Partyto represent them.Gaskilland a group of employees handbilled the plantearlyMonday, August 21. When Thompsonarrived at theplant,Gaskill approachedhim, stated he represented a ma-jorityof the employees,and demanded recognition.Thomp-son refused to talk tohim. Laterthat afternoon,Gaskill senta telegram to the plant which read:This will verifyunions verbal requestat 6:45 AM todayand repeat demand of recognitionof IUE AFL-CIOAgain the IUE AFL-CIO herebyoffers to prove thatthe union representsa majorityof all production andmaintenance employes at the companysArkansas Ci-tys plant.The union is willing to submit properlysigned authorizationcards [to] an impartialthird partyfor a check of thismajoritystatus againstthe companyslistingof productionand maintenance employees.On August 23, Thompson replied by letter:We do not recognizethe IUE AFL-CIO as repre-senting our employees.2.Analysisand conclusionsThe 8(a)(3) issue posed in this proceeding is the alwaysdifficult one of motive.The GeneralCounsel contends Rob-in Palmer and SteveWomack weredischarged and the 18other employees were laid off because of the unionactivitywhich beganin the Arkansas Cityplant on August 15. Re-spondent contends the decision to reduce the staffby 20 wasbasedsolely oneconomic necessity and Palmerand Wom-ack were included in the reduction by being discharged forcauses unrelated to their particular union activities. Thereis no dispute that the person who made Respondent's deci-sion to reducethe staffand include Palmer and Womack inthe reductionwas Roy Thompson, the plant manager. Thus,the question comes down to what was in Thompson's mind.The General Counsel haspresented a strong case.First,there is the animus against organizationdisplayed by Re-spondent in theactivitywhich forms the subject of thefollowing section.Whileall of thisactivitytook place afterAugust 17, the attitude toward unionization displayed byThompsonin his speechesto the employeesmust go into thescale on theGeneral Counsel's side.Next, there is the timingof the events,especially the discharges.Palmer,the initiatorof the attempt to organize the plant,and Womack,the onlyemployee who gave her any support other than signing apiece of paper on the day she began her efforts,were dis-charged on the very next day. This is the strongest point inthe General Counsel's case.The causes for which Respond-ent says it discharged Palmer and Womack must pass thestrongest scrutiny if timing and animus are not to carry theday. Third,there is the fact the record does contain someevidence on which to base a conclusion that Respondent,the corporate entity, had knowledge of Palmer's andWomack's August 15 activities on that day and infer thatThompson, the person, knew. The proof of company knowl-edge is less strong.Laying aside for the moment the General Counsel's reli-ance on the small plant doctrine, the onlydirect evidenceof company knowledge of union activities prior to the Au-gust 21 handbilling is the following uncontradicted testimo-ny of John Lowe:Q. (By Mr. Hurley)Let me call your attention toAugust 15, a Tuesday,about 10:30 a.m.in the morning,did you have a brief conversation with Dick Kaiser?A. Yes, I did.Q.Wasanyone else present?A. No.Q.Where did it take place?A. Up on the loading dock.Q.What wassaid in this conversation?A. He called me aside and said that he had a ques-tion that he would like to ask me and asked me if Iwould have lunch with him.Q. Is that all he said at that time?A. Yes.Q. Subsequently,at noon,did you have lunch withKaiser?A. Yes, I did.Q.Where did you go?A.Went to the Sunbeam Cafe.Q.Was anyone else at lunch with you besides thetwo of you?A. Stan Holm and Gene Silvers were with us to startwith, but we dropped them off at the 166 Grill.Q. So it was dust you and Kaiser at the other cafe?A. Yes, it was.Q.What, if anything, did Kaiser say to you at thattime?A.Well, heasked me how long Steve Womack andIhad been friends,and I told him several years, and heasked me if Steve had any personal problems or beefsdown there, and I said that not that I knew of, and thatkind of dropped it about him. He asked me if I knewanything around the plant about a union being started,and I told him there wasn't, not to my knowledge, andthat was about the end of the conversation.Q.Were you eating while he was chatting with you?A.We started out, he started talking, and I ordered PREMIERE CORP.during the conversation; and when it was finished, Iwent ahead and ate.Q. Anything else that you can recall of this noon-time conversation concerning the union or Womack?A. No, that's it.Q. Had you ever been invited out to lunch by Mr.Kaiser, or say Mr. Thompson, before that time?A. No, sir.Q.Have you ever been since?A. Nope.Q. Who paid for the lunch?A.Mr. Kaiser.Kaiser made his lunch date with Lowe well before MissPalmer started collectingsignatures.Presumably the ques-tion he wanted to ask Lowe had to do with Lowe's personalrelationship withWomack for that is the first subject heraised with Lowe at lunch. Thisis a naturalenough se-quence since Womack had just returned to work that morn-ing after being deposed as group leader in favor of Loweand was displaying resentment at the change. After askingLowe about Womack, Kaiser switched to a query aboutunion activity. Insofar as the sequence of eventsin makingthe date for lunch was followed by Robin Palmer's startingto collectsignatureswhich was followed by Kaiser andLowe going to lunch is concerned,there is noinsuperableobstacle, for it is quite possible that something came toKaiser's attention after he spoke to Lowe on the dock at10:30 a.m. and before they went to lunch at noon. Thesignificant thing about this conversation is that Kaiser couldnot have had any knowledge of Womack's role in circulat-ing Miss Palmer's piece of paper at that time for that hadnot yet happened. The fact that Kaiser first talked to Loweabout Womack and then changed the subject to possibleunionactivity in the plant withoutconnectingthe two showsKaiser had no suspicion of Womack. While this testimonyis sufficient to support a finding that Respondent hadknowledge of union activity in the plant prior toThompson's decision to dischargePalmer andWomack, itfalls somewhat short of being clear and convincing proofthat Thompson knew specifically that Palmer and Womackwere the leaders in getting the organizingcampaignstarted.However, when it is coupled with the small plant doctrinethere is enough to preclude rejecting the General Counsel'scontentions on the ground that he has not proved companyknowledge.The strongest point in Respondent's case isalso the tim-ing of theevents.The General Counsel does not contendthat there was no economic justification for a reduction inRespondent's work force. The fact that Thompson wasabruptly ordered to curtail production drastically on themorning of August 16 when he receiveda call fromRespondent's president is not disputed. Neither is the factthat the president's order grew out of completion of theexpansionprogram at Respondent's Cassopolis plant, thusabruptly ending the necessity for part of Arkansas City'sproduction. The General Counsel does not contend any orall 18 persons were discriminatorily selected forinclusion inan otherwise economically motivated layoff because of theirunion activities or sympathies. The undisputed fact that the38918 leastsenior employees were laid off makes any suchposition untenable. Rather, the General Counsel relies, incontending that the layoff was discriminatorily motivated,on the alternative arguments that attrition would have re-duced the staff to an acceptable level in a short time withouta layoff or, if it would not, Respondent at least acceleratedthe layoff because it let the employees go in the middle ofthe workweek. Thus, whether there has been any violationof Section 8(a)(3) turns on whether the timing of the eventsjustifies the conclusion that Thompson was not discrimina-torilymotivated when he discharged Palmer and Womackand laid off the other 18.Thompson's stated reason for discharging Miss Palmerwas that she had created friction with Sharon Ames and SueBailey. She had, in fact, been warned that she would bedischarged after a run-in with Miss Ames if it ever happenedagain.She did, in fact, have run-ins with Mrs. Bailey onAugust 14 and 15. The Bailey incidents came toThompson's attention on August 16 and he dischargedPalmer that day. Womack did, in fact, cause a serious prob-lem for Respondent by going home without permission onAugust 13. Whether Respondent should have forgiven himbecause he was sick at the time is irrelevant to the motiveissue.When he was penalized on his return to work, he did,in fact, demonstrate an uncooperative attitude. Thompsonlearned of that attitude late on August 15. He dischargedWomack the next day. Before either Palmer or Womackwas discharged, Thompson learned that he had to reducehis staff.No significant amount of time elapsed betweenThompson's learning of Miss Palmer's second offense andWomack's attitude to justify a conclusion that Respondenthad condoned what it viewed as their misconduct and thenrevived it touse as apretext to mask a discriminatory mo-tive. It is logical and credible that, faced with the necessityof reducing his staff, Thompson decided to get rid of Palmerand Womack as part of the larger cutdown. The words headmittedly said to Palmer and Womack when he dischargedthem fit this scenario exactly. There is no evidence, such asdisparate treatment of Palmer and Womack when measuredagainst the treatment accorded other employees who hadengaged in similar misconduct, to justify the inference thatThompson was really motivated, in whole or in part, byresentment of their role in starting an organizing campaignin the plant the day before. The misconduct Palmer andWomack were guilty of was not so trivial that dischargesbecause of it exceeded the limits of credulity, thus providinga different basis for the same inference.While theRespondent's sideof the scale does not dip very far belowthe horizontal, I find the General Counsel has not estab-lished by a preponderance of the evidence that Thompsonwas discriminatorily motivated when he discharged Palmerand Womack on August 16. As to the layoff, the balance isnot even close.Divorced from the discharges of Palmer andWomack, the evidence of a discriminatory motive for hav-ing a layoffis solight when weighed against the evidenceas to the economic necessity for it, it will not even supportthe General Counsel's minimum contention that Respond-ent should have waited until the end of the workweek onFriday afternoon rather than laying off on Thursday. I find,therefore,Respondent did not violate Section 8(a)(3) and(1) of the Act when it discharged Robin Palmer and Steve 390DECISIONSOF NATIONALLABOR RELATIONS BOARDWomack on August 16 and laid off 18 other employees onAugust 17.C. The Interference,Restraint,and Coercion1.Roy ThompsonEd Gaskill demanded recognition from Roy Thompsonin front of the plantshortlybefore 7 a.m. on August 21.After their exchange,Thompsonwent immediately to hisoffice and telephoned a friend who is general manager ofanother company in ArkansasCity.Thompson called hisfriend for advice because Thompson was inexperienced inunion matters and he knew that his friend had recently gonethrough a similar experience.The friendadvised Thompsonimmediately to "declare himself,"i.e., state his views oppos-ing unionization of the plant, and get a lawyer.The friendsent Thompsona copy ofa speech prepared by the friend'slabor lawyer which he had used to"declare himself" at hisplant.Thompsoncalled his personal lawyer and was ad-vised to retain Rock&Smith,the firm of labor specialistswho represented Respondent in this proceeding.Thompsonmade a few minor changes required to make his friend'sspeech refer to Respondent and not to the friend's companyand read it to the assembled employees shortly after 7 a in.on August 21. Thereafter, on September I and October 25,Thompson read to assembled employees speeches preparedfor him byRock & Smith.Allegations that Respondent,in the person of Thompson,violated Section 8(a)(1) of the Act by threatening to closethe plant and/or turn it into a warehouse,threatening torefuse to bargain with the Charging Party, and instructingemployees to use its newly installed suggestion box ratherthan support the ChargingPartyare based on what Thomp-son is supposed to have said on these occasions. Variousemployees werecalled bythe General Counsel to testify asto theirhazy andconfused recollections of the speeches.There was no serious dispute that Thompson did, in fact,read something on each occasion. However,theGeneralCounsel contended, and his witnesses testified,that Thomp-son expanded on and departed from his prepared text.Thompsondenied that he did so. Thompson did not strikeme as being smart enough to retain competent specialists inthe field of labor law to advise him, yet dumb enough to failto follow their advice.Therefore,Icredit Thompson overthe General Counsel's witnesses as to what he said on eachoccasion.Ifind the words he actually spoke are the wordscontained in the three prepared texts which are in evidenceGeneral Counsel'switnesses said that Thompson's threatto close the plant or turn it into a warehouse was couchedin terms of operating in PoncaCity,Oklahoma, rather thanArkansasCity. The onlyreference to PoncaCityis foundin the October 25 speech.At that time and on that subject,Thompson said:Keep the background of this company in mind whenyou vote.Premiere located in ArkansasCitybecause ofpeople.We had achance to locate in PoncaCity whereour overhead would have been lower and we wouldhave had a larger building.We would have also had alarger labor pool to draw from.But, we feltthat you, the people of,the Ark City area,were the kind of workers we wanted. And, up to nowyou have been dust what we want. This company hasnever tried to steal its labor.We pay prevailingratesinthis industry.We felt that a good guideline to followwas the Michigan contract. The union therefeels it isa fair industry contract. So, we have followed the leadestablished in Michigan. And, you haveseenyour wag-es progress as you became more and more valuable tous.You know we didn't come here because of customerlocation.Our one local customer has only recentlystarted buying from us-and we've seen its order cutas their production was curtailed. You know where ourcustomers are-Minnesota where the Michigan plantis closer-Texas-Oklahoma and eastern Kansas. Wefelt that the people here were dependable-diligent-accurate-conscientious-loyal and proud.We feltand still feel-thatby treating you right-you wouldtreat usright-this is, give us a dollar's work for adollar's pay. You haven't let us down-we don't wantyou to!!There is no threat,either expressed or implied,to close theArkansasCityplant or turn it into a warehouse in thesewords. I find,therefore,that Respondent in the person ofThompson, did not violate Section 8(a)(1) of the Act bythreatening to close the plant and/or turn it into a ware-house.As to the allegation that Respondent threatened to refuseto bargain with the Charging Party, the thrust of the Gener-al Counsel's argument is that his witnesses should be cred-ited over Thompson as to what Thompson actually said.However, his brief continues:A finding that Thompson conveyed to the employeesthe futilityof selectingtheUnion for collective bar-gaining andthat he threatened them with plant closureand other reprisals does not necessarily depend upona finding that these threats were madein haec verba.Even taking Thompson's speeches from the preparedtexts alone,therewould appear to be reasonablegrounds for finding such threats implied from the tenorof hisentirespeech given on October 25His constantand persistent effort, in all three speeches, to impress uponthe employees the futility of bargaining and the inevitabil-ity of a strike as the necessary consequence of a unionvictory in the election violated Section 8(a)(1). Yazoo Val-leyElectric Power Association,163 NLRB 777;H A.Kuhle Company,205 NLRB No. 21, slip op. p. 41. [Em-phasis supplied ]As the General Counsel suggests, Respondent adoptedthe "you got trouble in Arkansas City" theme in its preelec-tion campaign. The speech which Thompson borrowedfrom his friend and read to the employees on the morningof August 21 was relatively innocuous. The two he read onSeptember I and October 25 were much more stronglyworded. Both ring changes on the message that strikes are PREMIERECORP.391,nevitable if the employees select the Charging Party as theirbargaining representative and strikes mean lost jobs. Inso-far as threats to refuse to bargain, the precise allegation ofthe complaints I am here concerned with, are expressed orimplied, they are epitomized by this excerpt from the speechof September 1:Speaking of the law-our attorneys showed me arecent ruling from the United States Circuit Court ofAppeals in St. Louis-The courtupheldthe right of an employer to tell hisemployees thetruth-andwhathesaid statesmyinten-tions exactly-and I quote:I do not want a union in this plant. I will fight theunion ineverylegal way possible. If the union wins, allitwins is the right tobargain. . . .therightto bargain.... no more.Do you realize that theonlyway the union can tryto force this company to do anything that itisunwillingto do would be to pull you out onstrike? Ifthe unionpulls an economic strike you placeyourjob on the line.You can be permanentlyreplaced,as we all can. Youcanlose. your job. An economic strike could cause thecompany tolosebusiness.Thishashappened and thismightcause us to shut down the plant. If so,youwouldbe without a job. So would I.This union is going to find me the mostdisagreeableperson they ever dealt with when I sit down to bargain.Thatmuch I promise you. I told you last week that Iwas going to fight this union in every legal waypossible.. andImeanit.In dealing with the union I will dealhard and cold.I'll deal at arms length with it, but I'llsuredeal tough.Do you know, and if you don't know youshouldknow before you vote, that I amnotobligated by lawto agree onanyproposals that it makes. We arenotrequired to makeanyconcessions to it."That statementtells-betterthan I could say it my-self-exactly how I feel.YazooandKuhle,the cases cited by the General Counsel,make clear, the Board has not retreated from the proposi-tion that an employer can violate the Act by creating theimpression among employees that bargaining would be fu-tile and inimical to their interests. However, the cases sinceWilsonalsomake it clear that whether the employer hasutilized the "trouble in River City" theme in a legal or anillegal mannerturns on the totality of its conduct. InYazoo,the employer was also guilty of violating Section 8(a)(3). InbothYazooandKuhle,the independent violations of Sec-tion 8(a)(l) other than the futility-of-bargaining violationcommitted by the employers were much more extensive andserious than those found here. This case, I think,is closertoConolonthan toWilson.Therefore, I find Respondent didnot violate Section 8(a)(l) of the Act by threatening torefuse to bargain with the Charging Party.There is no mention of a suggestion box in any ofThompson's speeches, the employees having confusedThompson's September 1 speech with a letter dated August24 they received around the same time. The letter read:We are sure all of our employees are aware of a unionorganization drive launched in the plant. We are con-vinced that having a union would be detrimental toeveryone concerned.We will be communicating both personally and by let-ter with truthful and factual information to point up toyou why a union is not appropriate in this organization.We will insist that a secret ballot election be held, sothat our employees will have a free and uncoercedopportunity to express their desires in this matter.It isto your best interest that you wait until you havean opportunity to study all the facts before you reachsuch an important decision concerning your livelihood.If you have any questions, please drop them in thequestion box we have made available. These questionswill be answered on the bulletin board.The quotation is fromHerman Wilson Lumber Company,149 NLRB 673,enforcementdenied 355 F.2d 426 (C.A. 8,1966), in which the Board, by a 2-1 margin,'found a viola-tion of the Act and the court, by a similar margin, foundnone. The Board has recently had occasion to pass on thisprecise language again inThe Conolon Corporation,191NLRB 254, where the Employer, in the person of one Ash-by, made one speech, the major part of which was theWil-sonquotation.The Board, with Member Fanningconcurring in the result, found the speech legal. MemberFanning distinguishedConolonfromWilsonthus:In my view the impact upon employees of the em-ployerbarrage inWilsoncannot be equated with thatof the single speech madeby Ashby.Here, Respondent's campaign lies somewhere between thebarrage ofWilsonand the single speech ofConolon.AsItwill not be necessary for any person to identify him-self on these questions.The employees have also confused a "question" box witha "suggestion" box, i.e., a box arguably designed to solicitgrievances from employees, thus wooing them away from aunion. I find Respondent did not violate Section 8(a)(1) ofthe Act by instructing employees touse itsnewly installed"suggestionbox" rather than support the Charging Party.2.Dick Kaiser and Gene SilversNeither Production Manager Dick Kaiser nor ForemanGene Silvers took the stand. Therefore, in each instance, thefollowing findings are based on the credited testimony ofthe General Counsel'switnesses.The week before the election held on October 26, Kaisercalled the employees together and gave a short talk. Whenhe was finished, one of the employees asked about a pros- 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDpective increase in the minimum wage.Kaiser said he couldmake no comment due to the union activities in the plant,but not to worry about it because the plant might not bethere in February anyway. I find in this remark an impliedthreat to close the plant if the employees voted for theCharging Party and a consequent violation of Section8(a)(1) of the the Act.On October 26, before the polls opened, Silvers told Char-lotte Ann Cessna and Marge Paramenter they should con-sider voting "no" because a "yes" vote could hurt them andhe hated to see them hurting themselves. He repeated thismessage several times in the course of the morning. OnOctober 27, Silvers told Mrs. Cessna he had "gone in there"and found out how she voted. Mrs. Cessna said he had not,because her name had not been on her ballot. Silvers saidshe would be walking the picket line while another womanstanding nearby would be coming through to go to work. Ifind an implied threat of reprisal for union activities inSilvers' conduct on October 26, and creation of the impres-sion of surveillance of the union activities of employees inhis conduct on October 27, both violations of Section8(a)(1).On November 16, Mrs. Cessna was anticipating a raise.As Silvers was bringing paychecks around, he overheardMrs. Cessna and a couple of other employees discussing thesubject. As he handed Mrs. Cessna her check, he jokinglyasked the group if they were not aware that all raises wereheld up pendingsettlementof the unionmess.Mrs. Cessna'scheck contained the raise she was expecting. I find no re-straint or coercion in this exchange.There is no evidence to supportan allegationof the com-plaints that Kaiser and Silvers coercively interrogated em-ployees about their union activities in October.3.Other allegationsThe final two allegations of 8(a)(1) violations are not laidat the door of any particular supervisor. The first is thatRespondent installed new fans and provided the employeeswith new brooms, dustpans, salt tablets, and dispensers toinduce them to give up their union activities. Fans did arriveand were installed after the outbreak of union activities.They were a back order from a purchase made by Respond-ent long before. Brooms and dustpans were bought, just asthey had been provided for employees' use at cleanup timebefore union activities began. Salt tablets and a dispenserwere provided after union activities began. The dispenserwas a back order from when Respondent first laid in asupply of salt tablets in the spring. The tablets replenishedthe supply of tablets bought then and consumed in theinterim. It is obvious from Respondent's records of all thesetransactions that there was no connection between themand the union activities of its employees.I find no violationof Section 8(a)(1) growing out of them.The second allegation is that Respondent promulgated anillegalno-solicitationrule byposting a"no-solicitation"sign on its premises. Sometime between August 17 and Au-gust 28, Respondent posted two signs on its property out-side the plant. They said "Private, No Soliciting." The onlyother reference to a no-solicitation rule at the Arkansas Cityplant is contained in Thompson's speech of August 21.Number 7 of a list of points Thompson made in stating"how we feel about the union and the organization of thiscompany as clearly as I can" was:No person will be allowed to carry on union organiz-ing activities on thejob. Anybodywho does so and whothereby neglects his own work or interferes with thework of others will be subject to discharge.Since this was a borrowed speech, this paragraph cannotbe taken as the expression of a no-solicitation rule alreadyin effect when employees began engaging in union activi-ties. I find that Respondent promulgated a no-solicitationrule to counter the Charging Party's organizing campaign.While this paragraph suggests a rule properly drafted topermit employees to engage in solicitation on companyproperty on nonworking time, the fact that it was borrowedprecludes a finding, absent further explanation by Re-spondent in the record, that it does, in fact, state the ruleRespondent adopted. Relying, therefore, on the signs post-ed by Respondent, I find Respondent violated Section8(a)(1) of the Act by promulgating a rule which forbadesolicitation by employees on company property on non-working time.Upon the foregoing findings of fact and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1.Premiere Corp. is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By threatening to close its plant if employees voted forthe Charging Party, by threatening them with unspecifiedreprisals if they engaged in union activities, by creating theimpression of surveillance of their union activities, and bypromulgating a rule which forbade solicitation by them oncompany property on nonworking time, Respondent hasviolated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.The allegations of the complaint in Case 17-CA-5398thatRespondent violated Section 8(a)(1) of the Act bythreatening to turn its plant into a warehouse, by threaten-ing to refuse to bargain with the Charging Party, by instruct-ing employees to use its newly installed suggestion boxrather than support the Charging Party, by providing em-ployees with fans, brooms, dustpans, salt tablets, and dis-pensers to induce them to give up their union activities, andby interrogating them about their union activities have notbeen sustained.6.The allegations of the complaint in Case 17-CA-5398that Respondent violated Section 8(a)(3) and (1) of the Actby discharging Robin Palmer and Steve Womack on August16, 1972, and by laying off 18 other employees on August17, 1972, have not been sustained. PREMIERECORP.3937.The allegations of the complaints that Respondentviolated Section 8(a)(5) and (1) of the Act by failing andrefusing to recognize and bargain with the Charging Partyon and after August 21, 1972, and by raising wages on twooccasions in early 1973 without notifying or consulting withthe Charging Party have not beensustained.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERSPremiereCorp.,its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a)Threatening to close its plant if employees vote for aunion.(b)Threatening employees with reprisals if they engagein union activities.(c)Creating the impression it is engaging in surveillanceof employees' union activities.(d) Promulgatingruleswhich forbid solicitation by em-ployees on company property on nonworking time.(e) Inanylike or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adoptedby theBoard and become itsfindings, conclusions, and order,and all objections thereto shall be deemedwaived for all purposes(a)Rescind the no-solicitation rule it promulgated be-tween August 21 and August 28, 1972.(b) Post at its plant in Arkansas City, Kansas, copies ofthe attached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IIT ISALSO ORDERED that the complaints be dismissed inso-far asthey allege Respondent violated Section 8(a)(l) of theAct by threatening to turn its plant into a warehouse, threat-ening torefuse to bargain with the Charging Party, instruct-ing employees to use its newly installed suggestion boxrather than support the Charging Party, providing employ-ees with fans, brooms, dustpans, salt tablets, and dispensersto induce them to give up their union activities, and interro-gating employees about their union activities; Section8(a)(3) and (1) by discharging Robin Palmer and SteveWomack on August 16, 1972, and by laying off 18 otheremployees on August 17, 1972; and Section 8(a)(5) and (1)by failing and refusing to recognize and bargain with theCharging Party on and after August 21, 1972, and by raisingwages on two occasions in early 1973 without notifying orconsulting with the Charging Party.4 In the event that this Order is enforced by a Judgement of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelationsBoard" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "